DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.

Claim Status
Claims 1-4, 6-8, 10-12, 15, 20, 22-26, 33, 34, 37 and 41 are currently pending and under examination herein.
Claims 1-4, 6-8, 10-12, 15, 20, 22-26, 33, 34 and 41 are rejected.
Claim 37 is allowed.

Response to Amendment
The amendment filed on 9 August 2021 has been entered.  
The rejection of claims 1, 4, 6-8, 10-12, 15, 20 and 22-26 under 35 U.S.C. 103 as being unpatentable over Ersek (US 2012/0090365 A1) in view of Rodriguez-Kabana (US5057141A) is withdrawn. 

Priority


Information Disclosure Statement
The information disclosure statements (IDS) filed on 1 April 2021 and 30 July 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied (i.e. "The present disclosure relates", "The disclosure also relates").  Correction is required.  See MPEP § 608.01(b).

[004] contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 is objected to because of the following informalities:    
Claim 3 recites "maize" and "corn", which are the same agricultural crop. "Rice" is recited in line 2 and a second time in line 3. Examiner suggests deleting either "maize" or "corn" and the second recitation of "rice". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10-12, 15, 20, 22-26, 33-34 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited.    
Claims 1, 33 and 41 recite "wherein (i) the liquid soil amendment is prepared by diluting a liquid concentrated organic soil amendment, and (ii) the liquid concentrated organic soil amendment is prepared by: (a) producing an initial extract from a compost having live beneficial 
Claim 7 recites "about 0.5-1.5% by weight" in lines 1-2. Claim 10 recites "about 1-2 days" in lines 1-2. Claim 11 recites "about 2 to 24 hours" in lines 1-2. Claim 23 recites "about 32°F and about 44°F" in line 2. Claims 24-26 recite "about 120°F" in line 2. The word “about” is not defined by the specification.  There is no description of what “about” means. Therefore, the upper limit and the lower limit of the recited ranges and values are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 8 recites the limitation "the shell fish shells" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "The method of claim 1" with "The method of claim 6" or "The method of claim 7". 
Claims 12 and 24 recite "the beneficial microorganisms". It is unclear if these claims are referring to the beneficial microorganisms in the initial extract as recited in claim 1 step a or the beneficial microorganisms introduced to the mixture in claim 1 step e. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 10-12, 15, 20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ersek (US20120090365A1; 25 October 2018 IDS Document; previously cited). This rejection is newly recited.

Regarding claim 1, Ersek discloses a method and system to enhance the growth of plants, crops, trees, shrubs, ornamental lawns by applying organic soil amendments (Ersek [36], lines 1-4). Ersek teaches applying the organic soil amendment to plants and/or to soil (Ersek [73]). According to the disclosed invention, a unique combination of microorganisms and plant extracts are created that suppress plant diseases, insects and fungi by enhancing the growth of the plants to that their natural growth and resistance can be enhanced without the presence of toxic pesticides. This is done by growing beneficial bacteria that are beneficial to the plants, or at least not harmful, but which have a negative effect on the target plants, insects Ersek [75], lines 9-16). The beneficial nematodes consume their prey groups, and in the case of bacterial- and fungal-feeders, release N, P, S, and micronutrients that would now be available to plants, if the majority of the cycling occurs in the root system. These nematodes also interfere with the ability of the root-feeding nematodes (destructive to plants) finding the root (reads on "controlling pathogenic plant nematodes") (Ersek [75], lines 51-56). Ersek teaches producing an organic soil amendment, comprising: producing an initial extract from a compost by soaking the compost in water, mixing the initial extract with additional water and recirculating the mixture, aerating the mixture, and introducing additives and beneficial fungi to the mixture (Ersek claim 1).  Ersek teaches that the additives comprise a supplemented medium (Ersek claim 13) and further refrigerating the mixture (Ersek claim 21). Ersek also teaches a method of applying an organic soil amendment, comprising diluting an organic soil amendment comprising a live aerobic culture of beneficial microorganisms with water, and aerating the diluted organic soil amendment to maintain the live beneficial microorganisms in a substantially aerobic state (Ersek claim 24).  
Regarding claim 4, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking a compost comprising green and brown plant waste, and is free of manure (Ersek claim 2).
Regarding claim 6, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking a compost further comprising shellfish shells (Ersek claim 4).
Regarding claim 7, Ersek teaches a method for producing an organic soil amendment wherein the shell fish shells is about 0.5-1.5% by weight (Ersek claim 5).
claim 8, Ersek teaches a method for producing an organic soil amendment wherein the shell fish shells comprising at least one of oyster shell, crab shell, and shrimp shell (Ersek claim 6).
Regarding claims 10 and 25, Ersek teaches a method for producing an organic soil amendment wherein the recirculation is for about 1-2 days at a temperature typically not exceeding about 120°F (Ersek claim 8).
Regarding claims 11 and 26, Ersek teaches a method for producing an organic soil amendment wherein the aerating of the mixture is for about 2-24 hours at a temperature typically not exceeding about 120° F (Ersek claim 9).
Regarding claim 12, Ersek teaches a method for producing an organic soil amendment wherein the beneficial fungi comprising at least one of mycorrhizae fungi and trichoderma fungi (Ersek claim 10).
Regarding claim 15, Ersek teaches a method for producing an organic soil amendment wherein the supplemented medium comprising at least one of molasses, yeast extract, and yucca extract (Ersek claim 14).
Regarding claim 20, Ersek teaches a method for producing an organic soil amendment wherein the additives comprise at least one of humic and fulvic acids (Ersek claim 19).
Regarding claim 22, Ersek teaches the organic soil amendment wherein the beneficial fungi comprise chitin degrading fungi (Ersek claim 30).
Regarding claim 23, Ersek teaches a method for producing an organic soil amendment further comprising refrigerating the mixture at a temperature between about 32-44° F (Ersek claim 21).
claim 24, Ersek teaches a method for producing an organic soil amendment wherein the initial extract is produced by soaking the compost in water for about 1-3 days at a temperature typically not exceeding about 120° F (Ersek claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 2-3 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek (US20120090365A1; 25 October 2018 IDS Document; previously cited) in view of Rodriguez-Kabana (US5057141A; previously cited). This rejection is modified from the previous Office action.
Regarding claims 2-3, Ersek discloses a method and system to enhance the growth of plants, crops, trees, shrubs, ornamental lawns by applying organic soil amendments (Ersek [36], lines 1-4). Ersek teaches applying the organic soil amendment to plants and/or to soil (Ersek [73]). According to the disclosed invention, a unique combination of microorganisms and plant extracts are created that suppress plant diseases, insects and fungi by enhancing the growth of the plants to that their natural growth and resistance can be enhanced without the presence of toxic pesticides. This is done by growing beneficial bacteria that are beneficial to the plants, or at least not harmful, but which have a negative effect on the target plants, insects and fungi (Ersek [75], lines 9-16). The beneficial nematodes consume their prey groups, and in the case of bacterial- and fungal-feeders, release N, P, S, and micronutrients that would now be available to plants, if the majority of the cycling occurs in the root system. These nematodes also interfere with the ability of the root-feeding nematodes (destructive to plants) finding the root (reads on "controlling pathogenic plant nematodes") (Ersek [75], lines 51-56). Ersek teaches producing an organic soil amendment, comprising: producing an initial extract from a compost by soaking the compost in water, mixing the initial extract with additional water and recirculating the mixture, aerating the mixture, and introducing additives and beneficial fungi to the mixture (Ersek claim 1).  Ersek teaches that the additives comprise a supplemented medium (Ersek claim 13) and further refrigerating the mixture (Ersek claim 21). Ersek also Ersek claim 24).  
Ersek does not specifically teach the liquid soil amendment is applied to agricultural crops in claim 2 and wherein the agricultural crops are selected from maize, barley, sorghum, oats, rye, rice, potatoes, forage, cassava, sweet potatoes, wheat, soybeans, rapeseed, sunflower seed, alfalfa, citrus, corn, cotton, peanuts, rice, sugar beet, tobacco, soy, tomatoes, and any combination of any of the foregoing in claim 3. 
Regarding claims 2 and 3, Rodriguez-Kabana teaches that a soybean meal and urea composition have been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils. Chitin-containing materials such as crab shells, shrimp shells and fungal mycella have also been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils when admixed with other organic nitrogen- containing materials such as ammonium phosphate which is a source of urea (Rodriguez-Kabana Abstract, lines 1-9). Rodriguez-Kabana teaches plants susceptible to nematode infestation include but are not limited to field crops, such as tobacco, peanuts, rice and cotton; fruit and nut crops; citrus fruits; tomatoes, white potatoes, and sweet potatoes (Rodriguez-Kabana Col. 11, lines 5-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersek's method for controlling plant pathogenic nematodes by applying the soil amendment to agricultural crop plants, because Rodriguez-Kabana discloses crop plants are susceptible to nematode infestation (Rodriguez-Kabana Col. 11, lines 5-23). This modification would have had a reasonable expectation of success, because Ersek's soil amendment promotes beneficial microorganisms, including beneficial nematodes that interfere with the ability of the root-feeding nematodes (Ersek [75], lines 51-56).
claim 41, Ersek discloses a method and system to enhance the growth of plants, crops, trees, shrubs, ornamental lawns by applying organic soil amendments (Ersek [36], lines 1-4). Ersek teaches applying the organic soil amendment to plants and/or to soil (Ersek [73]). According to the disclosed invention, a unique combination of microorganisms and plant extracts are created that suppress plant diseases, insects and fungi by enhancing the growth of the plants to that their natural growth and resistance can be enhanced without the presence of toxic pesticides. This is done by growing beneficial bacteria that are beneficial to the plants, or at least not harmful, but which have a negative effect on the target plants, insects and fungi (Ersek [75], lines 9-16). The beneficial nematodes consume their prey groups, and in the case of bacterial- and fungal-feeders, release N, P, S, and micronutrients that would now be available to plants, if the majority of the cycling occurs in the root system. These nematodes also interfere with the ability of the root-feeding nematodes (destructive to plants) finding the root (Ersek [75], lines 51-56). Ersek teaches producing an organic soil amendment, comprising: producing an initial extract from a compost by soaking the compost in water, mixing the initial extract with additional water and recirculating the mixture, aerating the mixture, and introducing additives and beneficial fungi to the mixture (Ersek claim 1).  Ersek teaches that the additives comprise a supplemented medium (Ersek claim 13) and further refrigerating the mixture (Ersek claim 21). Ersek also teaches a method of applying an organic soil amendment, comprising diluting an organic soil amendment comprising a live aerobic culture of beneficial microorganisms with water, and aerating the diluted organic soil amendment to maintain the live beneficial microorganisms in a substantially aerobic state (Ersek claim 24). Ersek further discloses in another embodiment, small amounts of nitrogen, potassium, and phosphate compounds can be added to the soil amendments, which can assist the effectiveness of the soil amendments (Ersek [39], lines 7-10). 
Ersek does not teach suppressing nematode egg hatching in claim 41.  
Rodriguez-Kabana Abstract, lines 1-9). Rodriguez-Kabana discloses chitinous substances in combination with specific organic nitrogen and organic carbon materials to formulate optimized and cost-effective soil amendments render nematodes or their eggs susceptible to destruction by native soil microorganisms and indirectly suppress nematode populations in soils (Rodriguez-Kabana Col. 1, lines 29-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ersek's soil amendment and Rodriguez-Kabana's nematicidal composition to enhance beneficial microorganisms/native microflora, control pathogenic nematodes, and render nematodes and their eggs susceptible to destruction (Ersek [75], lines 51-56; Rodriguez-Kabana Col. 1, lines 29-41).  The combination of Ersek's soil amendment and Rodriguez-Kabana's nematicidal composition would have yielded predictable results, because both compositions are disclosed to enhance beneficial microorganisms and control pathogenic nematodes.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ersek (US20120090365A1; 25 October 2018 IDS Document; previously cited) in view of Rodriguez-Kabana (US5057141A; previously cited) as evidenced by Golf Support (Golf Support, The Main Types of Grass in Golf, 15 February 2017, https://golfsupport.com/blog/main-types-grass-golf/; newly cited). This rejection is newly recited.
claims 33-34, Ersek discloses a method and system to enhance the growth of plants, crops, trees, shrubs, ornamental lawns by applying organic soil amendments (Ersek [36], lines 1-4). Ersek teaches applying the organic soil amendment to plants and/or to soil (Ersek [73]). According to the disclosed invention, a unique combination of microorganisms and plant extracts are created that suppress plant diseases, insects and fungi by enhancing the growth of the plants to that their natural growth and resistance can be enhanced without the presence of toxic pesticides. This is done by growing beneficial bacteria that are beneficial to the plants, or at least not harmful, but which have a negative effect on the target plants, insects and fungi (Ersek [75], lines 9-16). The beneficial nematodes consume their prey groups, and in the case of bacterial- and fungal-feeders, release N, P, S, and micronutrients that would now be available to plants, if the majority of the cycling occurs in the root system. These nematodes also interfere with the ability of the root-feeding nematodes (destructive to plants) finding the root (reads on "controlling pathogenic plant nematodes") (Ersek [75], lines 51-56). Ersek teaches producing an organic soil amendment, comprising: producing an initial extract from a compost by soaking the compost in water, mixing the initial extract with additional water and recirculating the mixture, aerating the mixture, and introducing additives and beneficial fungi to the mixture (Ersek claim 1).  Ersek teaches that the additives comprise a supplemented medium (Ersek claim 13) and further refrigerating the mixture (Ersek claim 21). Ersek also teaches a method of applying an organic soil amendment, comprising diluting an organic soil amendment comprising a live aerobic culture of beneficial microorganisms with water, and aerating the diluted organic soil amendment to maintain the live beneficial microorganisms in a substantially aerobic state (Ersek claim 24).  
Ersek does not specifically teach the liquid soil amendment is applied to turf in claim 33 and wherein the turf is selected from St. Augustine Grass, Bermudagrass, Bahiagrass, Centipede Grass, Buffalo Grass, Zoysia Grass, Bentgrass, Kentucky Bluegrass, Rough 
Regarding claims 33 and 34, Rodriguez-Kabana teaches that a soybean meal and urea composition have been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils. Chitin-containing materials such as crab shells, shrimp shells and fungal mycella have also been found to exhibit enhanced and commercially useful nematistatic and nematicidal activity in soils when admixed with other organic nitrogen- containing materials such as ammonium phosphate which is a source of urea (Rodriguez-Kabana Abstract, lines 1-9). Rodriguez-Kabana teaches plants susceptible to nematode infestation include but are not limited to lawns and turf and turf-grasses for golf courses (Rodriguez-Kabana Col. 11, lines 5-6, 19 and 22-24). The main types of grass in golf include Bermuda grass, bent grass, zoysia grass and rye grass as evidenced by Golf Support (Golf Support Pg. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersek's method for controlling plant pathogenic nematodes by applying the soil amendment to turf, because Rodriguez-Kabana discloses turf and turf grasses are susceptible to nematode infestation (Rodriguez-Kabana Col. 11, lines 5-6, 19 and 22-24). This modification would have had a reasonable expectation of success, because Ersek's soil amendment promotes beneficial microorganisms, including beneficial nematodes that interfere with the ability of the root-feeding nematodes (Ersek [75], lines 51-56).
Allowable Subject Matter
Claim 37 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The instantly claimed invention is distinguished from the prior art in that the claimed method requires applying Pichia fermentans or Pichia membranifaciens for controlling nematodes. 
Pichia membranifaciens for controlling crop-fruit associated fungus pathogens (Belda, Pg. 16, ¶ 5). Belda does not reasonably teach or suggest applying an effective amount of Pichia fermentans or Pichia membranifaciens for controlling plant pathogenic nematodes on a crop. Therefore, Belda fails to teach the instantly claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-8, 10-12, 15, 20, 22-26, 33 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 13, 18, 20-24 and 28 of U.S. Patent No. 8790436 (Ersek).  This rejection is newly recited. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Patent claim 1 recites a method for producing a liquid organic soil amendment, comprising the steps of: (a) producing an initial extract from a compost having live beneficial microorganisms by soaking the compost in water; (b) mixing the initial extract with additional water and recirculating the mixture; (c) aerating the mixture following step (b); (d) adding a supplemented medium or media to the mixture to feed the live beneficial microorganisms and promote their growth during the aerating step; (e) introducing additives and beneficial fungi to the mixture, and (f) refrigerating the mixture, wherein the mixture formed by the method is a liquid concentrated organic soil amendment. Patent claim 2 recites the method for producing an organic soil amendment of claim 1, wherein the initial extract is produced by soaking a Patent claim 4 recites the method for producing an organic soil amendment of claim 1, wherein the initial extract is produced by soaking a compost comprising shell fish shells. Patent claim 5 recites the method for producing an organic soil amendment of claim 4, wherein the shell fish shells comprise about 0.5-1.5% by weight of the compost. Patent claim 6 recites the method for producing an organic soil amendment of claim 1, wherein the shell fish shells comprise oyster shells, crab shells, shrimp shells, or a combination thereof. Patent claim 8 recites the method for producing an organic soil amendment of claim 1, wherein the mixture is recirculated for about 1-2 days. Patent claim 9 recites the method for producing an organic soil amendment of claim 1, wherein the mixture is aerated for about 2-24 hours. Patent claim 10 recites the method for producing an organic soil amendment of claim 1, wherein the beneficial fungi comprises mycorrhizae fungi, Trichoderma fungi, or a combination thereof. Patent claim 13 recites the method for producing an organic soil amendment of claim 1, wherein the supplemented medium comprises molasses, yeast extract, yucca extract or a combination thereof. Patent claim 18 recites the method for producing an organic soil amendment of claim 1, wherein the additives comprise humic acids, fulvic acids, or a combination thereof. Patent claim 20 recites the method for producing an organic soil amendment of claim 1, wherein the beneficial fungi comprises chitin degrading fungi. Patent claim 21 recites the method for producing an organic soil amendment of claim 1, wherein the mixture is refrigerated at a temperature between about 32° F. and about 44° F. Patent claim 22 recites the method for producing an organic soil amendment of claim 7, wherein the initial extract is produced at a temperature not exceeding about 120° F. Patent claim 23 recites the method for producing an organic soil amendment of claim 8, wherein the mixture is recirculated at a temperature not exceeding about 120° F. Patent claim 24 recites the method for producing an organic soil amendment of claim 9, wherein the mixture is aerated at a temperature not exceeding about 120° F. Patent claim 28 recites the method of claim 1, 
The instant method is generic to the patent claims; therefore, the instant claims are anticipated by the patent claims.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 28 of U.S. Patent No. 8790436 (Ersek) in view of Rodriguez-Kabana (US5057141A; previously cited). This rejection is newly recited.
Patent claims 1 and 28 do not recite the liquid soil amendment is applied to agricultural crops.
Rodriguez-Kabana teaches plants susceptible to nematode infestation include but are not limited to field crops, such as tobacco, peanuts, rice and cotton; fruit and nut crops; citrus fruits; tomatoes, white potatoes, and sweet potatoes (Rodriguez-Kabana Col. 11, lines 5-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in the patent claims for controlling plant pathogenic nematodes by applying the soil amendment to agricultural crop plants, because Rodriguez-Kabana discloses crop plans are susceptible to nematode infestation (Rodriguez-Kabana Col. 11, lines 5-23). 

Response to Arguments
Applicant's arguments filed 9 August 2021 have been fully considered but are only persuasive to overcome the rejection of claim 37. The arguments regarding the Ersek and Rodriguez-Kabana references have been fully considered but are not persuasive.   

Applicant further argues (Arguments Pg. 8, ¶ 3) one skilled in the art would have no motivation to combine and Rodriguez-Kabana requires an effective amount of soybean meal in combination with a source of nitrogen to suppress the growth of nematodes, whereas Ersek does not. As stated in the rejection of claim 41 above, one of ordinary skill would have been motivated to combine Ersek's soil amendment and Rodriguez-Kaban's nematicidal composition to enhance beneficial microorganisms/native microflora, control pathogenic nematodes, and render nematodes and their eggs susceptible to destruction (Ersek [75], lines 51-56; Rodriguez-Kabana Col. 1, lines 29-41). Ersek discloses small amounts of nitrogen, potassium, and phosphate compounds can be added to the soil amendments, which can assist 
  Applicant argues surprising results of the instant invention in controlling nematodes on crops and turf (Arguments Pg. 8, ¶ 4). Although Applicant asserts beneficial results of the claimed soil amendment, these results would have been expected because Ersek clearly teaches the soil amendment to control pathogenic plant nematodes. Furthermore, Applicants need to provide explanation as to why the results are greater than expected or non-obvious (MPEP 716.02(b). 
Applicant's arguments with respect to the rejection of claim 37 under 35 U.S.C. 103 over Hashem in view of Belda have been fully considered and are persuasive. Hashem and Belda do not reasonably teach or suggest applying an effective amount of Pichia fermentans or Pichia membranifaciens for controlling plant pathogenic nematodes on a crop. The rejection of claim 37 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.A.H./           Examiner, Art Unit 1657                                                                                                                                                                                             
/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631